                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF RHODE ISLAND

                                         )
Karen Testa,                             )
     Plaintiff,                          )
                                         )
      v.                                 )
                                                 C.A. No. 1:18-cv-566-MSM-LDA
                                         )
Salvatore Mancini Resource & Activity    )
Center, Inc., et. al.                    )
     Defendants.                         )



                          MEMORANDUM AND ORDER

Mary S. McElroy, United States District Judge.

      The matter before the Court is Defendants’ Limited Objection (ECF No. 25) to

the Report and Recommendation of Magistrate Judge Lincoln D. Almond (ECF No.

24) (the “R&R”), concerning the Defendants’ Motion to Dismiss (ECF No. 16). The

Defendants’ objection to the R&R claims that the Magistrate Judge was in error by

holding that Count IX of the Complaint does not involve public employment decision-

making and finding, therefore, that Enquist v. Oregon Dep’t of Agric., 553 U.S. 591

(2008) is inapplicable.

      The Court’s review of the R&R is pursuant to Rule 72(b)(3) of the Federal

Rules of Civil Procedure. After reviewing the Motion to Dismiss (ECF No. 16), the

Response in Opposition to the Motion to Dismiss (ECF No. 20), the Reply to the

Response to the Motion to Dismiss (ECF No. 23), the R&R, the Objection to the

R&R (ECF No. 25) the Response in Opposition to the Objection to the R&R (ECF

No. 26) and the Reply to the Response to the Opposition to the Objection to the
R&R (ECF No. 28), the Court agrees with Magistrate Judge Almond’s thorough and

well-reasoned findings and recommendations. The Court accordingly ACCEPTS the

R&R. Defendants’ Motion to Dismiss (ECF No. 16) is GRANTED as to Count VIII.

Count VIII is DISMISSED with prejudice. Defendants’ Motion to Dismiss is

otherwise DENIED as to all other counts.

IT IS SO ORDERED.



_________________________________
Mary S. McElroy
United States District Judge


1/8/2020




                                           2
